                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


THE PEOPLE OF THE STATE OF NEW YORK, by Civil Action No.: 18-cv-09812-AJN
BARBARA D. UNDERWOOD, Attorney General of
the State of New York,
                                                NOTICE OF MOTION
                     Plaintiff,

             v.

HUTTON VENTURES, LLC; PROGRESS
ADVOCATES, LLC; PROGRESS ADVOCATES
GROUP, LLC; STUDENT ADVOCATES, LLC;
STUDENT ADVOCATES GROUP, LLC; STUDENT
ADVOCATES TEAM, LLC; STUDENT LOAN
CARE, LLC; STUDENT LOAN SUPPORT LLC;
EQUITABLE ACCEPTANCE CORPORATION;
BRUCE BELLMARE; and STANLEY E.
FREUMUTH,

                    Defendants.


TO:   Melvin L. Goldberg, Esq.
      Office of the New York State Attorney General
      28 Liberty Street
      New York, NY 10005
      Attorneys for Plaintiff

      Eric Thomas Krejci, Esq.
      Clausen Miller P.C.
      28 Liberty Street Fl 39
      New York, NY 10005
      Attorneys for Defendant Progress Advocates, LLC, Student Loan Care, LLC, Bruce
      Bellmare, Stanley E. Freimuth, and Debt Resolve, Inc.

      Adel James Chareq, Esq.
      Hudson Cook, LLP
      1909 K Street NW
      Washington, DC 20006
      Attorneys for Defendant Equitable Acceptance Corp.
        PLEASE TAKE NOTICE that at a date and time to be determined by the Court, the

undersigned, attorneys for Defendants Progress Advocates Group, LLC, Student Advocates Group,

LLC, Student Advocates Team, LLC and Student Loan Support, LLC (collectively “Defendants”)

will move before the United States District Court for the Southern District of New York, located

at 100 State Street, Rochester, New York 14614, before Honorable Alison J. Nathan, United States

District Judge, for an Order granting Defendants’ Motion to Dismiss; and

        PLEASE TAKE FURTHER NOTICE that Defendants shall rely upon the enclosed Brief

in Support of the Motion and the Certification of Peter G. Siachos, Esq., with exhibit, in support of

the within application.

        PLEASE TAKE FURTHER NOTICE that a proposed form of order is submitted with

 this motion.

        Defendants respectfully requests oral argument if opposition is timely filed.

 Dated: March 8, 2019
        New York, New York
                                                GORDON REES SCULLY MANSUKHANI LLP
                                                Attorneys for Defendants
                                                Progress Advocates Group, LLC,
                                                Student Advocates Group, LLC,
                                                Student Advocates Team, LLC, and
                                                Student Loan Support, LLC

                                                By: /s/ Peter G. Siachos
                                                          Peter G. Siachos, Esq.
                                                          Matthew P. Gallo, Esq.

                                                One Battery Park Plaza, Floor 28
                                                New York, NY 10004
                                                Tel: (973) 549-2500
                                                Fax: (973) 377-1911
                                                E-mail: psiachos@grsm.com
                                                E-mail: mgallo@grsm.com




                                                  2
